Case 2:20-cv-04556-AB-JC Document 102-21 Filed 03/19/21 Page 1 of 3 Page ID #:3263




                         Exhibit N
         Case 2:20-cv-04556-AB-JC Document 102-21 Filed 03/19/21 Page 2 of 3 Page ID #:3264
(20+) Facebook                                                                          7/7/20, 5:18 PM




                                                              4                        1                 9               20+
                    Search Facebook


                                                                                      Storus
                                                                                      November 27, 2019 ·

                                                                              Storus Smart Money Clip II is the             version
                                                                              of the original patented Smart Money Clip. The
                                                                              II is patented too. It is a 2 in 1 product, a money
                                                                              clip + wallet made out of carbon fiber. It has
                                                                              RFID blocking to keep your identity safe. It is a
                                                                              great gift    for anyone in your life. Go to
                                                                                  Storus.com. #storus #smartmoneyclip
                                                                              #moneyclipwallet #carbonfiber #slimwallet
                                                                              #rfidwallet #minimalist #menswallet


                                                                                  2

                                                                                      Like           Comment            Share


                                                                                      Write a comment...




https://www.facebook.com/storus/photos/a.1536641693058532/2781411645248191/                                                  Page 1 of 2
         Case 2:20-cv-04556-AB-JC Document 102-21 Filed 03/19/21 Page 3 of 3 Page ID #:3265
(20+) Facebook                                                                          7/7/20, 5:18 PM




https://www.facebook.com/storus/photos/a.1536641693058532/2781411645248191/                     Page 2 of 2
